Exhibit 10.2


Intermec, Inc.
2008 Long-Term Performance Share Program
 
Agreement for the Award Period
January 1,  2009 through December 31, 2011
 
 
This Performance Share Unit Agreement (the “Agreement”) is made as of
%%OPTION_DATE%-%, between Intermec, Inc., a Delaware corporation (the
“Company”), and %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-% (the
“Participant”).
 
WHEREAS, the Intermec, Inc. 2008 Omnibus Incentive Plan (the “Plan”) was adopted
by the Board of Directors of the Company on March 19, 2008, and was approved by
the stockholders of the Company on May 23, 2008; and
 
WHEREAS, the Committee has adopted the 2008 Long-Term Performance Share Program,
as amended (the “Program”), as a sub-plan of the Plan and authorized the Award
represented by this Agreement;
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants
hereinafter set forth, and other good and valuable consideration, the Company
and the Participant hereby agree as follows:
 
Article 1.  Award
 
The Participant is hereby awarded, as a matter of separate inducement and
agreement, and not in lieu of salary or other compensation for services,
%%TOTAL_SHARES_GRANTED,’999,999,999’%-% Performance Share Units (the “Target
Award”), on the terms and conditions hereinafter set forth.  The number of
Performance Share Units (“PSUs”) that the Participant may earn under this
Agreement shall range from 0% to 200% of the Target Award (the “Earned PSUs”),
as determined by the achievement of the performance measures set forth in
Article 3 of this Agreement.  The Earned PSUs shall be paid in shares of the
common stock, par value $.01 per share, of the Company (the “Common Stock”) as
set forth in Article 6 of this Agreement.  The Participant shall have no
obligation to pay the Company additional consideration for the Earned PSUs.
 
The Plan and the Program, copies of which have been made available to the
Participant, are incorporated herein by reference and made part of this
Agreement as if fully set forth herein. Capitalized terms used in this Agreement
that are not defined herein shall have the meanings assigned to such terms in
the Plan and the Program. This Agreement is subject to, and the Company and the
Participant agree to be bound by, all of the terms and conditions of the Plan
and the Program as the same exist at the time this Agreement became effective.
The Plan and the Program shall control in the event there is any express
conflict between the terms hereof and the Plan or the Program and with respect
to such matters as are not expressly covered in this Agreement. The Company
hereby reserves the right to alter, amend, modify, restate, suspend or terminate
the Plan, the Program and this Agreement in accordance with Section 16.1 of the
Plan, but no such subsequent amendment, modification, restatement, or
termination of the Plan, the Program or this Agreement shall adversely affect in
any material way the Participant’s rights under this Agreement without the
Participant’s written consent.  This Agreement shall be subject, without further
action by the Company or the Participant, to such amendment, modification, or
restatement.
 
Article 2.  Measurement Period, Performance Period and Award Period


For all purposes of this Agreement, “Measurement Period” means January 1, 2010
through December 31, 2010, “Performance Period” means January 1, 2009 through
December 31, 2010, and “Award Period” means January 1, 2009 through December 31,
2011.
 
Article 3.  Achievement of Performance Measures
The number of Earned PSUs to be earned under this Agreement shall be based upon
the achievement of the following Performance Measures set by the Committee:
 
[PERFORMANCE MEASURES]


The number of Earned PSUs earned for achievement above threshold levels but
between the levels shown above will be calculated using interpolation.


In evaluating the achievement of each measure as of the end of the Measurement
Period, the Committee will adjust the calculation of the Attainment Level to
exclude restructuring or reorganization costs (as defined in accordance with
U.S. GAAP) incurred in any fiscal year in the Measurement Period to the extent
that related savings from the program will occur in a future fiscal year, and
will include these costs in the future measurement period in which, and to the
extent that, cost savings are anticipated during such Measurement Period.


At the end of the Measurement Period, the number of Earned PSUs shall be
determined but shall be subject to a forfeiture restriction until December 31,
2011, subject to the terms of this Agreement.  During such time as the Earned
PSUs remain subject to the forfeiture restriction, they are referred to in this
Agreement as Restricted Stock Units (“RSUs”).


Article 4. Termination/Forfeiture Provisions


Except as otherwise provided below in this Article 4, a Participant shall be
eligible for payment of Earned PSUs, as determined in Article 3, only if the
Participant’s employment with the Company or a Related Company continues through
the end of the Award Period.
 
In the event of a Participant’s termination of employment as a result of death
or disability prior to the end of the Award Period,  the former employee (or
beneficiary)  will be entitled to receive a payout of Earned PSUs on the same
basis as other Participants, provided that (1) such amount shall be  prorated
for the number of full months worked during the Award Period as a percentage of
the total number of full months in the Award Period and (2) .payout shall be
made within 2-1/2 months after the later of the termination or the certification
by the Compensation Committee of payouts for the Award Period, notwithstanding
the requirement applicable generally that no payout is due unless the
Participant  remains employed until the end of the Award Period.
 
The effect of a Change of Control on PSUs and RSUs shall be governed by the
terms of the Company's change of control policy applicable to the Participant
(either the Executive Change of Control Policy for the Plan or the Standard
Change of Control Policy for the Plan, effective January 7, 2009).
 
Article 5. Rights as a Stockholder


During the Award Period, the Participant shall have no rights of a stockholder
with respect to the PSUs, RSUs or the Earned PSUs.  Notwithstanding the
foregoing, the Participant shall be entitled to receive any dividend equivalents
declared by the Board, as provided in the Program.
 
Article 6. Form and Timing of Payment


Except as set forth in Article 4 or in the Program, payment of Earned PSUs shall
be made in the form of shares of Common Stock within 2½ months following the
close of the Award Period.  The Company shall direct its transfer agent to issue
to the Participant, in uncertificated form, the number of unrestricted shares of
Common Stock that are payable to the Participant under the Agreement.
 
Article 7. Nontransferability
 
PSUs and RSUs may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.  The Participant’s rights under this Agreement shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.


Article 8. Administration
 
It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan, the Program and this Agreement, all of which shall
be binding upon the Participant.
 
Article 9.  Withholding Taxes
 
No later than the date as of which an amount first becomes includable in the
gross income of the Participant for federal income tax purposes with respect to
any Earned PSUs, the Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local,
or foreign taxes of any kind required by law to be withheld by the Company with
respect to such amount. Unless otherwise determined by the Committee,
withholding obligations (up to the minimum statutory amount required to be
withheld by the Company) may be settled with shares of Common Stock, including
the Earned PSUs that give rise to the withholding requirement or shares of
Common Stock already owned by the Participant. The obligations of the Company
under the Plan shall be conditional on such payment or arrangements, and the
Company and its Related Companies shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment otherwise due to the
Participant. Participant, therefore, hereby unconditionally and irrevocably
elects, notwithstanding anything to the contrary in this Article 9 or elsewhere
in this Agreement, to satisfy any and all federal, state, local, and foreign
taxes of any kind that may be withheld by the Company in connection with
Participant’s Earned PSUs (the “Withholding Taxes”) by electing one of the
following options; provided that in all cases, the Company shall have the right
to receive not less than the minimum amount of the Withholding Taxes that the
Company is required by law to withhold (the “Mandatory Withholding Taxes”); and
further provided that an amount equal to the Mandatory Withholding Taxes in
respect of any cash payment to Participant shall be withheld from any such cash
payment:
 
OPTION 1:
 
 
¨
Authorizing and directing the Company to deduct from the total number of shares
of Common Stock issuable and deliverable to Participant pursuant to this
Agreement the number of shares having a value equal to the Mandatory Withholding
Taxes.

 
OPTION 2:
 
 
¨
Paying to the Company in cash an amount up to the Withholding Taxes but not less
than the Mandatory Withholding Taxes.

 
OPTION 3:
 
 
¨
Tendering to the Company the number of unrestricted shares of Common Stock owned
by the Participant prior to the date on which Withholding Taxes are due and
having a value equal to the Mandatory Withholding Taxes.

 
In the event that none of the payment options set forth above is specified, the
Participant’s election shall be deemed to be Option 1, and the Company shall
proceed accordingly.  The Company may refuse to deliver the shares of Common
Stock if the Participant fails to comply with his or her obligations in
connection with the Withholding Taxes as described in this Article 9.
 
Regardless of any action the Company takes with respect to any or all
Withholding Taxes, the Participant acknowledges that the ultimate liability for
all Withholding Taxes legally due by the Participant is and remains the
Participant’s responsibility and that the Company (i) make no representations or
undertakings regarding the treatment of any Withholding Taxes in connection with
any aspects of the PSUs or RSUs, including the grant or vesting of the PSUs or
RSUs, the subsequent sale of shares of Common Stock received upon vesting of the
PSUs or RSUs, if any, and the receipt of any dividends or dividend equivalents;
and (ii) do not commit to structure the terms of the Award of any aspect of the
Award to reduce or eliminate the Participant’s liability for Withholding Taxes.


Article 10. Miscellaneous
 
A.         The Participant understands and acknowledges that the Participant is
one of a limited number of employees of the Company and its Related Companies
who have been selected to receive grants of PSUs and that the Participant’s
Award is considered Company confidential information. The Participant hereby
covenants and agrees not to disclose the Award of PSUs pursuant to this
Agreement to any other person except (i) the Participant’s immediate family and
legal or financial advisors who agree to maintain the confidentiality of this
Agreement, (ii) as required in connection with the administration of this
Agreement and the Plan as it relates to this Award or under applicable law, and
(iii) to the extent the terms of this Award have been publicly disclosed.
 
B.         The grant of PSUs to the Participant in any year shall give the
Participant neither any right to similar grants in future years nor any right to
be retained in the employ of the Company or its Related Companies, such
employment being terminable to the same extent as if the Program and this
Agreement were not in effect. The right and power of the Company and its Related
Companies to dismiss or discharge the Participant is specifically and
unqualifiedly unimpaired by this Agreement.
 
C.         Each notice relating to this Agreement shall be in writing and
delivered in person or by mail to the Company at its office, 6001 36th Avenue
West, Everett, WA 98203-1264, to the attention of the Company’s Secretary or at
such other address as the Company may specify in writing to the Participant by a
notice delivered in accordance with this paragraph. All notices to the
Participant shall be delivered to the Participant at the Participant’s address
specified below or at such other address as the Participant may specify in
writing to the Secretary of the Company by a notice delivered in accordance with
this paragraph.
 
D.         This Agreement, including the provisions of the Plan and the Program
incorporated by reference herein, comprises the whole Agreement between the
parties hereto with respect to the subject matter hereof, and shall be governed
by and construed in accordance with the laws of the State of Washington, U.S.A.,
without reference to principles of conflicts of law.  This Agreement shall
become effective when it has been executed or accepted electronically by the
Company and the Participant.  For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant of the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of Washington, U.S.A., and agree that such
litigation shall be conducted only in the courts of Washington, U.S.A., or the
federal courts for the United States for the Western District of Washington, and
no other courts where this grant is made and/or to be performed.
 
E.         This Agreement shall inure to the benefit of and be binding upon each
successor of the Company and, to the extent specifically provided herein and in
the Plan and the Program, shall inure to the benefit of and shall be binding
upon the Participant’s heirs, legal representatives, and successors.
 
F.         If any provision of this Agreement shall be invalid or unenforceable,
such invalidity or unenforceability shall not affect the validity and
enforceability of the remaining provisions of this Agreement.
 
G.         This Agreement may be executed in separate counterparts, each of
which when so executed and delivered will be an original, but all of which
together will constitute one and the same instrument. In pleading or proving
this Agreement, it will not be necessary to produce or account for more than one
such counterpart.
 
H.         The Company may, in its sole discretion, decide to deliver any
documents related to the PSUs granted under, and participation in, the Program
or future PSUs that may be granted under the Program by electronic means or to
request the Participant’s consent to participate in the Program by electronic
means.  The Participant hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Program through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
 
I.           Payments made pursuant to this Agreement are intended to qualify
for an exemption from Section 409A of the Code.  Notwithstanding any other
provision in this Agreement and the Plan, the Company, to the extent it deems
necessary or advisable in its sole discretion, reserves the right, but shall not
be required, to unilaterally amend or modify this Agreement, the Program  or the
Plan so that the Award granted hereunder to the Participant qualifies for
exemption from or complies with Section 409A; provided, however, that the
Company makes no representations that the Agreement or the Award shall be exempt
from or comply with Section 409A and makes no undertaking to preclude Section
409A from applying to the Award.  The Participant, by executing this Agreement,
shall be deemed to have waived any claim against the Company and its affiliates
with respect to any such tax, economic and legal consequences.  Also
notwithstanding the foregoing, if at the time of a scheduled vesting or payout
date under the Agreement, the Participant is a “specified employee” of the
Company within the meaning of that term under Section 409A and as determined by
the Company, and payment would be treated as a payment made on “separation from
service” within the meaning of that term under Section 409A, then, if such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Section 409A, the payment shall be delayed until the date
which is six months after the date of such separation from service or if earlier
the date of the Participant's death.


 
IN WITNESS WHEREOF, this Agreement is executed by the Participant and by the
Company through its duly authorized officer as of the day and year first above
written.
 
INTERMEC, INC.


By:    /s/ Patrick J. Byrne             
  Patrick J. Byrne




PARTICIPANT
(One of the boxes under Article 9 must be checked)


IMPORTANT
PLEASE ACCEPT ELECTRONICALLY OR
SIGN AND RETURN PROMPTLY
 
                            

--------------------------------------------------------------------------------

%%FIRST_NAME%-%
%%MIDDLE_NAME%-%
%%LAST_NAME%-%